Citation Nr: 1214293	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-22 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds. 

2.  Entitlement to service connection for diabetic neuropathy. 

3.  Entitlement to service connection for coronary artery disease (claimed as open heart surgery), to include as secondary to residuals of shrapnel wounds. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to July 1946.  Thereafter, he had unverified Reserve service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In June 2010, the Veteran requested a videoconference hearing before the Board.  However, in an August 2010 statement the Veteran withdrew his request for a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  No shrapnel wound was present in service, and any post-service shrapnel wound residuals are unrelated to service.

2.  Diabetic neuropathy was not present in service or within one year after discharge from service; no current diabetic neuropathy is related to service.

3.  Coronary artery disease was not present in service or within one year after discharge from service; no current coronary artery disease is related to service. 


CONCLUSIONS OF LAW

1.  Shrapnel wounds were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Diabetic neuropathy was not incurred in or aggravated by active service, nor may such incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  Coronary artery disease was not incurred in or aggravated by active service, nor may such incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in April 2009, prior to the initial adjudication of the claims, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  He also was provided appropriate notice with respect to the disability-rating and effective-date elements of the claims.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  The Board finds that no additional development for medical opinions or examinations is necessary in response to the Veteran's claims.  Specifically, there is no medical evidence suggesting that the claimed disabilities were present until many years after the Veteran's military service or suggesting that the claimed disabilities are etiologically related to service.  Moreover, as discussed in detail below, there is no lay evidence of record establishing a continuity of symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system or cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis 

The Veteran contends that service connection is warranted for residuals of shrapnel wounds and diabetic neuropathy because the former is related to shrapnel wounds sustained during active duty and the latter is related to his exposure to certain environmental conditions during active duty.  He further contends that he has coronary artery disease related to residuals of shrapnel wounds.

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STRs from his period of active duty service from October 1943 to July 1946 show that the Veteran was examined prior to service entrance in September 1943.  At that time, scars were noted to be present on his abdomen, left arm, right leg and right hand.  A July 1946 discharge examination report notes that examination of the skin, abdomen and extremities was normal; no defects were noted.  STRs note that the Veteran underwent an appendectomy for acute appendicitis in December 1944 and was transferred to the Naval Hospital at Pearl Harbor for convalescence in January 1945; no other surgery is noted in the records.  STRs from this period of service are negative for complaints or findings related to shrapnel wounds, diabetes, diabetic neuropathy, and coronary artery disease.  

Service personnel records do not show that the Veteran was awarded the Purple Heart.  His discharge certificate states that he received no wounds in service and participated in no battles, engagements, skirmishes, or expeditions.

October 1950 and January 1951 Reports of Medical History note no reported history of shrapnel wounds, diabetes, diabetic neuropathy, or coronary artery disease.  October 1950 and January 1951 Reports of Medical Examination note that clinical evaluation of the heart, abdomen, neurologic system and extremities was normal.  

A February 2009 private treatment record notes that the Veteran was seen with complaints of diabetic neuropathy in his feet.  He reported a 30-year history of diabetes.   

Private treatment records show that the Veteran underwent aortic valve replacement and coronary artery bypass grafting in February 2009.  None of the treatment records note the presence of shrapnel near the heart.

The Veteran submitted the instant claim in April 2009.  He reported that he had been treated for diabetes since 1976.

Private treatment records from Dr. S dated in 2009 note that the Veteran underwent diverticulitis surgery in 1974; no mention of heart surgery was noted.

In statements received in 2009 and 2010, the Veteran stated that he sustained shrapnel wounds on two occasions during service, and had some of the shrapnel removed at the Naval Hospital at Pearl Harbor.  He also stated that shrapnel was discovered in his chest during his February 2009 surgery.  He maintained that the shrapnel caused adhesions which blocked his arteries.  He said that he underwent surgery in about 1974 or 1975.  (Treatment records were requested but found to be unavailable as the hospital did not keep such old records.)  In addition, the Veteran maintained that he was exposed to chemicals in service (including Napalm), which caused his diabetes, which was first diagnosed in 1976.  The Veteran stated that he had been awarded the Purple Heart, but his first wife "threw it away."

A March 2011 VA outpatient treatment record notes findings of shrapnel wounds on the abdomen.  

A.  Residuals of Shrapnel Wounds 

Upon review of the evidence, the Board notes no shrapnel wounds were ever diagnosed in service.  The Veteran entered service with various scars on his body, including his abdomen.  STRs note no treatment for shrapnel wounds and service personnel records note that the Veteran sustained no wounds in service.  

The evidence of record does not include any medical opinion that a current diagnosis of residuals of shrapnel wounds are (or might be) related to the Veteran's service.  (Although a March 2011 VA outpatient treatment record notes a diagnosis of abdominal shrapnel wounds, there are no objective examination findings supporting such diagnosis, and no documentation in the record that the Veteran ever sustained any shrapnel wounds at any time.  In any event, the March 2011 finding is not linked by the examiner to the Veteran's service.)  

The Board acknowledges that the Veteran is competent to state that he sustained shrapnel wounds in service and that he has lay observable residuals of the wounds, such as scars.  However, the Board has not found the Veteran to be credible with respect to these contentions.  In this regard, the Board notes that his account is in direct conflict with his discharge certificate which indicates that he sustained no wound in service.  In addition, it is inconsistent with the reports of medical history completed by the Veteran in 1950 and 1951.  Moreover, his account is inconsistent with the normal findings on the service discharge examination and the Reserve examinations performed in 1950 and 1951.  Finally, the Board notes that the Veteran's current recollections of what happened more than 60 years ago are less reliable than the documentation prepared in service and relatively close to the time of the Veteran's discharge from service.    

Accordingly, the Board must conclude that the preponderance of the evidence establishes that the Veteran sustained no shrapnel wound in service and that any currently present residuals of shrapnel wounds are unrelated to service.  

B.  Diabetic Neuropathy

Upon review of the evidence, the Board notes that the Veteran's STRs are negative for findings related to diabetic neuropathy, and the Veteran does not contend that his diabetic neuropathy had its onset during service.  In addition, the record does not contain any evidence that diabetic neuropathy was manifested in the Veteran's first post-service year.  There is no post-service medical evidence of diabetes until 1976, and no evidence of diabetic neuropathy until 2009, decades after service.  Moreover, the evidence of record does not include any medical opinion that a current diagnosis of diabetic neuropathy is (or might be) related to the Veteran's service.  

The Veteran himself believes that his current diabetic neuropathy was incurred during his active service.  Specifically, he maintains that exposure to certain toxins such as Napalm in service caused his diabetes and subsequent neuropathy.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current diabetic neuropathy is related to active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.  (The Board also notes that there is no documentation in the record of the Veteran's exposure to any toxins during his active service.)

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.

C.  Coronary Artery Disease

The record does not contain any competent evidence that coronary artery disease was present in service or manifested within a year of the Veteran's discharge; in fact, (as noted above) the Veteran made no complaints in this regard until 2009, many years after service.  Consequently, service connection for such disability on the basis that it was manifested in service or within the first year after service is not warranted. 

The Veteran may still establish service connection for coronary artery disease by competent and probative evidence showing that such disability is somehow related to service.  However, the medical evidence of record does not show or suggest that currently present coronary artery disease is etiologically related to service.  The Veteran has not alleged this to be the case either.  

Moreover, with regard to a secondary service connection theory of entitlement, inasmuch as residuals of shrapnel wounds are not service connected, a threshold legal requirement for establishing service connection for coronary artery disease as secondary to such disability, as alleged, is not met.  In other words, it is not shown that the primary disability (shrapnel wounds) alleged to have caused or aggravated the coronary artery disease for which secondary service connection is sought is service connected.  Accordingly, the claim of service connection for coronary artery disease as secondary to residuals of shrapnel wounds must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The preponderance of the evidence is against this claim; hence, it must be denied. 


ORDER

Entitlement to service connection for residuals of shrapnel wounds is denied. 

Entitlement to service connection for diabetic neuropathy is denied.

Entitlement to service connection for coronary artery disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


